Citation Nr: 9914185	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for cerebral aneurysm 
with memory loss and anxiety.

2. Entitlement to service connection for epilepsy/primary 
generalized seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1995 and September 1998 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California.

The Board notes that in his November 1998 VA Form 9, the 
veteran requested a hearing before a Member of the Board at 
the RO.  However, in correspondence dated in February 1999, 
he withdrew his request for a Travel Board hearing.  
Therefore, pursuant to 38 C.F.R. § 20.702(e) (1998), this 
case is properly before the Board for adjudication.

The Board further notes that the veteran initially perfected 
an appeal of entitlement to nonservice connected pension 
benefits.  In a September 1998 Supplemental Statement of the 
Case, the veteran was granted entitlement to pension, 
effective back to the date of his original claim.  This 
represents a full grant of the benefit sought on appeal.  
Therefore, this issue is not currently before the Board.


FINDINGS OF FACT

1. The claim for service connection for cerebral aneurysm 
with memory loss and anxiety is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2. The claim for service connection for epilepsy/primary 
generalized seizure disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.





CONCLUSIONS OF LAW

1. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for cerebral 
aneurysm with memory loss and anxiety.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for 
epilepsy/primary generalized seizure disorder.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Certain 
chronic disabilities, such as brain hemorrhage and 
epilepsies, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).




With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of 1) a current disability (a medical 
diagnosis); 2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and 3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The service medical records are associated with the claims 
folder.  The records do not reflect treatment for cerebral 
aneurysm with memory loss and anxiety or epilepsy/primary 
generalized seizure disorder.  The separation examination 
dated in July 1978 reported no defects or disabilities.  The 
contemporaneous report of medical history completed by the 
veteran reported no history of frequent or severe headaches, 
dizziness or fainting spells, depression or excessive worry, 
loss of memory, epilepsy or fits.

The earliest medical evidence of record is private medical 
documentation from UCLA dated in October 1992.  The examiner 
noted that the veteran had given a history of seizures dating 
back to 1978.  These records reflect a diagnosis of cerebral 
angiography and endovascular embolization of a cerebral 
arteriovenous malformation.

A report from private physician Pamela A. K., M.D., reflects 
that the veteran was seen for evaluation of headaches and 
memory problems in September 1994.  He gave a history of 
noting peculiar smells associated with a feeling of dizziness 
for which he was placed on Dilantin in 1978.  The examiner 
noted the history of cranial surgery in October 1992.  

Thereafter, the veteran continued to complain of headaches 
and seizures.  In response to reported stress and work, the 
veteran began to experience anxiety symptoms.  The diagnoses 
were: adult adjustment disorder, history of alcoholism, 
currently in remission; vascular headaches; epilepsy; and a 
history of excision of the right temporal arterial venous 
malformation.  With regard to this diagnosis, the examiner 
noted it was doubtful that the veteran's current symptoms 
were related to residuals or reoccurrence of this disability.  
Alleged memory difficulties of an organic nature were also 
diagnosed.

Records from private physician Mark J. P., M.D., dated in 
November 1994 reflect that the veteran underwent neurosurgery 
in October 1992 due to an arteriovenous malformation and for 
the clipping and removal of three aneurysms in the right 
temporal area.  The Axis I diagnoses were: dementia, not 
otherwise specified, dysthymic disorder of late onset, panic 
disorder without agoraphobia, and alcohol abuse.  Axis III 
diagnoses included neurosurgery for arteriovenous 
malformation and aneurysms, possible closed head injury, 
severe headaches and seizures, per the veteran.  The examiner 
commented that the etiology of cognitive impairment could not 
be easily isolated.  However, it was his opinion that the 
veteran's memory problems resulted largely from cortical 
damage resulting from years of heavy drinking prior to and 
after his neurosurgery.  The examiner also noted a history of 
contact with toxic chemicals.  Furthermore, the examiner 
noted a past history of head injury resulting from a 1993 
motor vehicle accident.  

A report from private physician Swati T., M.D. dated in 
January 1995 reflects that the veteran had a history of 
alcoholism since age 15.  He also reported a history of 
epilepsy since age 10.  He incurred a head injury in January 
1993 during a motor vehicle accident.  The Axis I diagnoses 
were: major depressive disorder, single episode without 
psychotic symptoms; alcohol abuse in remission since April 
1994; evidence of organicity which appears to be related to 
history of chronic alcohol abuse.  Axis III diagnoses were: 
seizure disorder and status post neurosurgery for 
arteriovenous malformation and aneurysm.




In his application for benefits dated in February 1995, the 
veteran reported that he had received treatment from Kaiser 
Hospital in 1978/79 for epilepsy.  However, these records are 
not associated with the claims folder.  In May 1998, the RO 
requested the veteran to complete a VA From 21-4142 for these 
records.  To date, no response has been received.

Additional private medical records dated through September 
1998 reflect continued treatment for symptoms including 
memory loss, anxiety, depression and seizures.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has current diagnoses of cerebral aneurysm with 
memory loss and anxiety as well as epilepsy/primary 
generalized seizure disorder.  Therefore, the first prong of 
the Caluza analysis has been met with regard to both claims.

There is no evidence that the veteran ever complained of or 
was treated for cerebral aneurysm with memory loss and 
anxiety or epilepsy/primary generalized seizure disorder in 
service.  Therefore, the second prong of Caluza has not been 
met with regard to either claim.

Furthermore, with regard to the third prong of Caluza, there 
is no medical evidence of a nexus between service and the 
current disability for either claim.  




The Court has held that, where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim, but if the determinative 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board notes that although the veteran has alleged in 
several medical histories beginning in 1992 that he noted 
peculiar smells associated with feelings of dizziness in 
1978, the first record of treatment related to either 
disability occurred in 1992, over 10 years after service, 
when the veteran underwent cranial surgery.  Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. B., 8 Vet. App. 406, 409 (1995).  

The Board also noted that a private medical report dated in 
January 1995, reflects that the veteran gave a history of 
epilepsy since age 10.  However, there is no medical evidence 
of a history of epilepsy prior to service or that the 
veteran's alleged pre-existing disability increased over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The statements from the veteran provide the sole support for 
his claims that his cerebral aneurysm and epilepsy are 
related to service.  However, as a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
without any competent medical evidence showing that the 
veteran's current disabilities are related to service, his 
claims are not well-grounded.  His claims are, therefore, 
denied.

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well-grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well-grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
cerebral aneurysm with memory loss and anxiety, and 
epilepsy/primary generalized seizure disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that with his cooperation has not already 
been requested or obtained that would well ground his claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted well grounded claims for 
the disorders at issue, the doctrine of reasonable doubt has 
no application to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

In this regard the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Court of Appeals") recently 
held that under 38 U.S.C.A. § 5107(a), VA has a duty to 
assist only those claimants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Court of Appeals further stated with respect to the 
doctrine of the benefit of the doubt contained in 38 U.S.C.A. 
§ 5107(b):

Moreover, the last sentence of § 5107(b) 
makes it clear that a claimant's § 
5107(a) burden to submit evidence 
sufficient to establish a "well 
grounded" claim is the claimant's alone.    
[T]he statute indicates that giving the 
benefit of the doubt to a claimant does 
not relieve the claimant of carrying the 
burden of establishing a well grounded 
claim.

Id. at 1469.

The Board is bound by the precedent opinion of the Court of 
Appeals in Epps.  In Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991), the Court held that a decision in that Court, unless 
or until overturned in an en banc decision, or by the Court 
of Appeals; and, any rulings, interpretations, or conclusions 
of law contained in such a decision are authoritative and 
binding as of the date the decision is issued and are to be 
considered and, when applicable, are to be followed by VA 
agencies of original jurisdiction, the Board, and the 
Secretary in adjudicating and resolving claims.

The regulations provide that in consideration of appeals, the 
Board is bound by applicable statutes, VA regulations, and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  The Board is not bound by Department 
manuals, circulars, or similar administrative issues.  
38 C.F.R. § 19.5 (1998).

The Board notes that the Manual M21-1 is issued by the VA 
Chief Benefits Director and according to the regulation it 
does not appear that the Board would be bound by such an 
administrative issue.  But see Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (holding that certain Manual M21-1 
provisions are substantive rules which are equivalent of VA 
regulations).

The statutory guidance on this issue states that the Board 
shall be bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).  The General 
Counsel of VA has held that the provisions of Manual M21-1, 
Part 1, 50.45 did not constitute "instructions of the 
Secretary."  VAOPGCPREC 07-92 (O.G.C. Prec. 07-92).

Moreover, the Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
regulation promulgated regarding VA's duty to provide 
assistance in developing claims tracks the language of the 
statute.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).  
The Court of Appeals clearly held in Epps that the claimant 
must submit a well grounded claim before the duty to assist 
attaches to the claim.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for cerebral aneurysm with 
memory loss and anxiety, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for epilepsy/primary 
generalized seizure disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

